DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 19, 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hopkins, et al. (US 2017/0246816).
In reference to Claim 1, Hopkins discloses a heating apparatus for thermally processing a part (Abstract), comprising: a lower heating assembly including: a table formed of a thermally conductive material and defining a table surface ([0085]-[0086]); and a table inductive heating circuit thermally coupled to the table and configured to generate a processing temperature at the table surface ([0085]-[0086]), the table inductive heating circuit comprising a plurality of table induction coil circuits electrically coupled in parallel with each other ([0051], [0056]), wherein each of the plurality of table induction coil circuits includes a table electrical conductor and a table smart susceptor having a Curie temperature ([0056], [0073]); and an upper heating assembly movable relative to the lower heating assembly ([0093] and [0095]), the upper heating assembly including: a heating blanket having a heating surface ([0093]-[0094]), wherein the heating blanket is formed of a pliant material and includes a blanket inductive heating circuit configured to generate the processing temperature at the heating surface of the heating blanket ([0069], [0099]), the blanket inductive heating circuit comprising a plurality of blanket induction coil circuits electrically coupled in parallel with each other ([0056]-[0057]), wherein each of the plurality of blanket induction coil circuits includes a blanket electrical conductor and a blanket smart susceptor having a Curie temperature ([0056], [0073]); and a tool formed of a thermally conductive material ([0048]-[0049], [0056]), the tool having a base surface configured to engage the table surface of the table and a tooling surface opposite the base surface ([0048]-[0049], [0056]), wherein the tooling surface has a contoured shape that is non-planar ([0048]-[0049], [0056]); wherein the tooling surface of the tool is configured to engage a first surface of the part and the heating surface of the heating blanket is configured to engage a second surface of the part opposite the first surface of the part ([0048]-[0049], [0056]).

In reference to Claim 2, Hopkins discloses the heating apparatus of Claim 1, as described above.


In reference to Claim 3, Hopkins discloses the heating apparatus of Claim 2, as described above.
Hopkins discloses a fill part configured for insertion into the concave section of the tooling surface (Fig. 11, [0070]-[0073]).

In reference to Claim 4, Hopkins discloses the heating apparatus of Claim 3, as described above.
Hopkins discloses the contoured shape of the tooling surface includes a side wall extending from a first end adjacent the table surface to a second end spaced from the table surface (Fig. 14), the heating apparatus further including a side dam having a base side engaging the table surface of the table ([0079], edge dam 1418, Fig. 14), a lateral side engaging the side wall of the tooling surface of the tool (Fig. 15), and an inclined side extending between the base side and the lateral side (Fig. 15), wherein an included angle between the base side and the inclined side is acute (Fig. 15).

In reference to Claim 5, Hopkins discloses the heating apparatus of Claim 1, as described above.
Hopkins discloses the contoured shape of the tooling surface includes a convex section (Fig. 11).

In reference to Claim 6, Hopkins discloses the heating apparatus of Claim 1, as described above.
Hopkins discloses the table electrical conductor of each of the plurality of table induction coil circuits and the blanket electrical conductor of each of the plurality of blanket induction coil circuits comprises a plurality of electrical conductor strands in a Litz wire configuration ([0015], [0048]-[0049]); and the table smart susceptor of each of the plurality of table induction coil circuits and the blanket smart susceptor of each of the plurality of blanket induction coil circuits comprises a smart susceptor 

In reference to Claim 7, Hopkins discloses the heating apparatus of Claim 1, as described above.
Hopkins discloses the upper heating assembly is pivotally coupled to the lower heating assembly ([0087]).

In reference to Claim 8, Hopkins discloses the heating apparatus of Claim 1, as described above.
Hopkins discloses the upper heating assembly further comprises: a first flexible layer extending over the table to form a first pressure chamber between the table and the first flexible layer ([0012]-[0013], first blanket and first vacuum bag), wherein the first pressure chamber is sized to receive the part and has a first pressure level ([0072]); and a second flexible layer extending over the first flexible layer to form a second pressure chamber between the first flexible layer and the second flexible layer ([0012]-[0013], second blanket and second vacuum bag), wherein the heating blanket is disposed in the second pressure chamber ([0073]), the second flexible layer having an exterior surface facing away from the first flexible layer and exposed to an exterior pressure level ([0016]-[0017]), wherein the second pressure chamber has a second pressure level higher than the first pressure level and lower than the exterior pressure level ([0016]-[0017]).

In reference to Claim 9, Hopkins discloses the heating apparatus of Claim 8, as described above.
Hopkins discloses a pressurized fluid source fluidly communicates with the first pressure chamber and the second pressure chamber and is configured to generate the first pressure level in the first pressure chamber and the second pressure level in the second pressure chamber ([0016]-[0017]).

In reference to Claim 10, Hopkins discloses the heating apparatus of Claim 8, as described above.
Hopkins discloses the first pressure level is a vacuum pressure level ([0012]-[0013], [0016]-[0017]).

In reference to Claim 11, Hopkins discloses a heating apparatus for thermally processing a part (Abstract), comprising: a lower heating assembly including: a table formed of a thermally conductive material and defining a table surface ([0085]-[0086]); and a table inductive heating circuit thermally coupled to the table and configured to generate a processing temperature at the table surface ([0085]-[0086]), the table inductive heating circuit comprising a plurality of table induction coil circuits electrically coupled in parallel with each other ([0051], [0056]), wherein each of the plurality of table induction coil circuits includes a table electrical conductor and a table smart susceptor having a Curie temperature ([0056], [0073]); and an upper heating assembly movable relative to the lower heating assembly ([0093] and [0095]), the upper heating assembly including: a first flexible layer extending over the table to form a first pressure chamber between the table and the first flexible layer ([0012]-[0013], first blanket and first vacuum bag), wherein the first pressure chamber is sized to receive the part and has a first pressure level ([0072]); a second flexible layer extending over the first flexible layer to form a second pressure chamber between the first flexible layer and the second flexible layer ([0012]-[0013], second blanket and second vacuum bag), the second flexible layer having an exterior surface facing away from the first flexible layer and exposed to an exterior pressure level ([0016]-[0017]), wherein the second pressure chamber has a second pressure level higher than the first pressure level and lower than the exterior pressure level ([0016]-[0017]), a heating blanket disposed in the second pressure chamber and having a heating surface ([0016]-[0017]), wherein the heating blanket is formed of a pliant material ([0069], [0099]); and a tool formed of a thermally conductive material ([0048]-[0049], [0056]), the tool 

In reference to Claim 12, Hopkins discloses the heating apparatus of Claim 11, as described above.
Hopkins discloses the heating blanket includes a blanket inductive heating circuit configured to generate the processing temperature at the heating surface of the heating blanket ([0085]-[0086]), the blanket inductive heating circuit comprising a plurality of blanket induction coil circuits electrically coupled in parallel with each other ([0051], [0056]), wherein each of the plurality of blanket induction coil circuits includes a blanket electrical conductor and a blanket smart susceptor having a Curie temperature ([0056], [0073]).

In reference to Claim 13, Hopkins discloses the heating apparatus of Claim 11, as described above.
Hopkins discloses the contoured shape of the tooling surface includes a concave section (Fig. 11, [0070]-[0073]).

In reference to Claim 14, Hopkins discloses the heating apparatus of Claim 13, as described above.
Hopkins discloses a fill part configured for insertion into the concave section of the tooling surface (Fig. 11, [0070]-[0073]).

In reference to Claim 15, Hopkins discloses the heating apparatus of Claim 11, as described above.
Hopkins discloses the contoured shape of the tooling surface includes a side wall extending from a first end adjacent the table surface to a second end spaced from the table surface (Fig. 14), the heating apparatus further including a side dam having a base side engaging the table surface of the table ([0079], edge dam 1418, Fig. 14), a lateral side engaging the side wall of the tooling surface of the tool (Fig. 15), and an inclined side extending between the base side and the lateral side (Fig. 15), wherein an included angle between the base side and the inclined side is acute (Fig. 15).

In reference to Claim 16, Hopkins discloses the heating apparatus of Claim 11, as described above.
Hopkins discloses the contoured shape of the tooling surface includes a convex section (Fig. 11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KELSEY C. GRACE
Examiner
Art Unit 1742



/MONICA A HUSON/               Primary Examiner, Art Unit 1742